Gilchrist, J.
The recent case of Butterfield vs. Jacobs, 15 N. H. Rep. 140, settles the question before us. What the defendant said upon being called on for payment, does not make a condition. In that case the defendant said that if the sheriff would not arrest him, he would go to work at his trade, and would pay the debt as fast as he could. It was held that these words did not constitute a conditional promise to pay, but that the promise was absolute.
In the present case the defendant said he had not the money, but would pay as soon as he could. This was not a conditional promise, which is a promise to pay on the happening of a certain event, and there was no event to which the words looked forward. The words following the promise to pay are too uncertain and indefinite to constitute a condition.
It does not appear distinctly here that the interest was paid in advance, but that point need not be inquired into. But where it is apparent that the interest was paid in advance, and the action is brought within six years from the time up to which the interest was paid, the case would probably be taken out of the operation of the statute. The note would then be like a note payable at a future time. Crosby vs. Wyatt, 10 N. H. Rep. 318.
Judgment on the verdict.